Citation Nr: 1828982	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-31 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisana


THE ISSUES

1. Entitlement to service connection for ulnar neuropathy, carpal tunnel syndrome.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) due to military sexual trauma (MST). 


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in New Orleans, Louisana, currently has jurisdiction over the case.

VA treatment records show findings of major depressive disorder.  Accordingly, the Board has widened the scope of the Veteran's psychiatric claim for PTSD to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement service connection for ulnar neuropathy, carpal tunnel syndrome and entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See February 2013 Mental Health Consult.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2. Make arrangements to obtain and associate with the claims file all outstanding VA treatment records, dated from September 2013, forward.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




